DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 4), claims 1-3 and 7-10, in the reply filed on 24th March 2022 is acknowledged. Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24th March 2022. Additionally, claim 3 is withdrawn as not reading on the elected species (claim 3 was mistakenly suggested as part of reading on Species B).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “an operating member” in claim 1 and “a magnetic member” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 9,963,190).
Regarding claim 1, Liu teaches a rotating element operating device (Abstract; see fig. 5), comprising: a device body (#20) comprising a top end (see annotated fig. below), a bottom end (see annotated fig. below) and a perforation (#21) extending from said top end toward said bottom end;

    PNG
    media_image1.png
    233
    846
    media_image1.png
    Greyscale

an operating member (#25) comprising a limiting end (see annotated fig. below) and an engaging end (#23; see annotated fig. below), 

    PNG
    media_image2.png
    248
    724
    media_image2.png
    Greyscale

said operating member being received in (see fig. 5, where #252 goes inside perforation #211) or pulled out of said device body along said perforation; and a magnetic member (#22) mounted in at least one of said device body and said operating member (see fig. 5); wherein when said operating member is received in said device body, the magnetic force of said magnetic member pulls said operating member toward said bottom end of said device body (Column 3, lines 15-21), so that said engaging end is set at said top end (see annotated fig. above), and said operating member is secured to said device body by the magnetic force of said magnetic member (Column 4, lines 1-4); when said operating member is pulled out of said device body, said limiting end is positioned inside said perforation (#25 is positioned inside perforation #21) so that said operating member is prohibited from leaving said device body (see fig. 5, where if #25 is pulled outwards, the engaging members #26 will not let pass the limiting end #255).
Regarding claim 7, Liu teaches the tool of claim 1, Liu further discloses: wherein when said operating member is received in said device body (see fig. 5, where operating member #25 is inside member #20), said operating member is directly in contact with said magnetic member (see fig. 5, where #25 is interacting manet #22) or separated from said magnetic member by a predetermined distance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9,963,190) in view of Yen (US 11,261,901).
Regarding claim 2, Liu substantially discloses the invention of claim 1, except Liu fails to directly disclose: wherein said device body further comprises an annular step protruding from an inner wall of said perforation near said top end, the inner diameter of said annular step being smaller than the inner diameter of said perforation.
In the same field of endeavor, namely hand tools, Yen teaches: wherein said device body further comprises an annular step (see annotated fig. below) protruding from an inner wall of said perforation (see fig. 13, where annular step protrudes from inner wall of #12) near said top end, the inner diameter of said annular step being smaller than the inner diameter of said perforation (see annotated fig. below);

    PNG
    media_image3.png
    379
    463
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging end and shaft of Liu so that the device body further comprises an annular step protruding from an inner wall of said perforation near said top end, the inner diameter of said annular step being smaller than the inner diameter of said perforation as taught by Yen in order to have prevent the handling member from being separated from the connecting member (Column 1, lines 63-67) and prevent the handling member from being lost, causing the fastening member to need an extra tool to be used or rendering the fastener un-adjustable.

Regarding claim 9 and 10, Liu substantially discloses the invention of claim 1, except Liu fails to directly disclose: wherein said engaging end of said operating member is provided with a positioning portion corresponding to the position of said top end of said device body, said positioning portion being engaged into a locating groove on said top end of said device body when said operating member is received in said device body; and wherein said engaging end of said operating member is provided with an engaging portion for engaging said device body.
In the same field of endeavor, namely hand tools, Yen teaches: wherein said engaging end of said operating member is provided with a positioning portion (see annotated fig. below) corresponding to the position of said top end of said device body (see fig. 13), said positioning portion being engaged into a locating groove (see annotated fig. below) on said top end of said device body 

    PNG
    media_image4.png
    402
    434
    media_image4.png
    Greyscale

when said operating member is received in said device body (see fig. 13, where #20 operating member is inside device body #10); and wherein said engaging end of said operating member is provided with an engaging portion for engaging said device body (see annotated fig. above, where engaging end #24 has engaging portion on fig. above).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging end and shaft of Liu so that engaging end of said operating member is provided with a positioning portion corresponding to the position of said top end of said device body, said positioning portion being engaged into a locating groove on said top end of said device body when said operating member is received in said device body; and said engaging end of said operating member is provided with an engaging portion for engaging said device body as taught by Yen in order to plug in the handling member into the connecting member for safe securing of the handling member when it’s not being rotated, preventing the handling portion from wobbling, being inserted too much into the fastener and being unable to retrieve it or being pulled accidently. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9,963,190) in view of Zhang (CN 104275669).
Regarding claim 8, Liu substantially discloses the invention of claim 1, except Liu fails to directly disclose: wherein said operating member is provided with an elastic washer, said elastic washer being positioned in a gap between said operating member and said device body when said operating member is received in said device body.
In the same field of endeavor, namely hand tools, Zhang teaches: wherein said operating member is provided with an elastic washer (#50), said elastic washer being positioned in a gap (see annotated fig. below) between said operating member and said device body when said operating member is received in said device body (see annotated fig. below).

    PNG
    media_image5.png
    396
    428
    media_image5.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Liu so that the operating member is provided with an elastic washer, said elastic washer being positioned in a gap between said operating member and said device body when said operating member is received in said device body as taught by Zhang in order to cover the gap in device body #30 and reduce vibrations created when operating element is rotating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (KR 20110112994) teaches a magnetic nut driver similar to rotating operating element device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CA 2738266) teaches a magnetic nut driver similar to rotating operating element device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722